472 S.E.2d 8 (1996)
343 N.C. 511
Theodore HORTON and Venervia Earls, Administratrix of the Estate of Clinton B. Earls
v.
NEW SOUTH INSURANCE COMPANY.
No. 194P96.
Supreme Court of North Carolina.
June 12, 1996.
Eric C. Michaux, Durham, for Horton et al.
Robert E. Ruegger, Raleigh, for New South Ins. Co.
Prior report: 122 N.C.App. 265, 468 S.E.2d 856.

ORDER
Upon consideration of the alternative petition filed by Defendant in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th day of June 1996."